Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was on the 18th day of October, 1927, given a sentence of 30 days in the House of Correction in the City of Chicago, Illinois. The sentence was imposed by a Judge of the Municipal Court of that city. The claimant avers that while he was serving this sentence, he was injured by an attack by a fellow inmate and claims to be seriously injured and asked that he be remunerated by the State of Illinois in the sum of $15,000.00. The defendant, the State of Illinois, appears and files a Plea to Jurisdiction and the court now being advised in the premises, is of the opinion that said House of Correction is not a sub-division of the State of Illinois under the control of the Department of Public Welfare and that this is not a claim that can be reviewed by this court. Therefore the plea of the defendant is sustained and claim dismissed.